DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Figures 23A-F contain nucleotide and/or amino acid sequences without the appropriate sequence identifier (e.g., SEQ ID NO: 25).  Appropriate correction is required.

Claim Objections
Claims 9, 13 and 17 are objected to because of the following informalities:  Claims 9 and 13 should be amended to delete “any of”.  Claim 17 should be amended to recite “comprising providing to the subject an effective amount of the pharmaceutical composition”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12 the recitations “long-term stability” and “safety” render the claim indefinite.  The recitation “long-term stability” is a relative term having no definite meaning and it is unclear how “long-term stability” is determined or what degree of “long-term stability” is necessary.  
Applicant has not defined the degree of “long-term stability” (e.g., 100% activity after 5 months).  It is not clear if “long-term stability” means the titer of lentiviral vector stable or viral infectivity is stable or the structure of the lentiviral vector is stable.  
The specification does not define “long-term stability” such that one of ordinary skill in the art would know if a particular lentiviral vector is stable.  
Likewise, the specification does not define “safety in clinical use”.  It is not clear what criteria are used to determine “safety in clinical use” for the claimed lentiviral vector.
Claim 16 recites the limitation "the cell" in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the cell" in reference to claim 17.  There is insufficient antecedent basis for this limitation in the claim.
One of ordinary skill in the art cannot determine the metes and bounds of the claims.

Allowable Subject Matter
A search of the prior art and sequence databases did not identify a reference(s) that teaches or fairly suggests a sequence that is at least 95% identical to instant SEQ ID NO: 8.  Accordingly, claims 1-8 and 21 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648